Citation Nr: 9904663	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Chicago, Illinois, Regional Office (RO)of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1996, and a statement of the case was issued that 
same month.  A substantive appeal was received in December 
1996.  The veteran testified at a personal hearing at the RO 
in September 1997.

This matter was before the Board in July 1998, at which time 
it was remanded to the RO for additional development.  The 
case has since been returned to the Board for final appellate 
action.


FINDINGS OF FACT

1.  By rating decision in March 1950, a claim by the veteran 
for entitlement to service connection for pulmonary 
disability, variously described as bronchitis, lung cysts 
with partial obstruction of the left lower lung, and 
residuals of lobar pneumonia, was denied; the veteran did not 
initiate an appeal from that determination.  

2.  Evidence received subsequent to the March 1950 rating 
decision does not bear substantially upon the issue under 
consideration and is not, by itself, or in connection with 
evidence of record at the time of the March 1950 rating 
decision, so significant that it must be considered in order 
to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The March 1950 rating decision which denied entitlement 
to service connection for pulmonary disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received of record subsequent to the March 1950 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for pulmonary 
disability is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for pulmonary 
disability was denied by rating decision in March 1950.  The 
veteran was advised of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal from that determination; that decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The United States Court of Veterans Appeals (Court) has set 
forth a two-part analysis to be applied when a claim to 
reopen is presented.  Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

The RO's March 1950 rating decision denied the veteran 
service connection for pulmonary disorder on the basis of 
service medical records (SMRs) and private medical records 
dated in 1949 and 1950.  Based on this evidence the RO 
essentially determined that post-service respiratory problems 
were too remote in time from the pneumonia noted during 
service to be related to such inservice pneumonia.  The RO 
found that the veteran had not incurred or aggravated 
bronchitis in service, nor was he found to have the residuals 
of lobar pneumonia at the time of his discharge from service.  
Moreover, the RO's review of post-service medical records 
demonstrated that the veteran was diagnosed as having lung 
cysts with partial obstruction of the lower left lung, which 
was determined to be a constitutional or congenital defect, 
and thus not considered a disability for which service 
connection may have been granted pursuant to applicable laws 
and regulations.  The veteran was notified of this decision, 
but he did not appeal.  Therefore, the RO's March 1950 rating 
decision is a final decision.  38 U.S.C.A. § 7105(c).

Medical evidence added to the record since the March 1950 
rating decision include a May 1985 private radiology report 
prepared by Herber MacMahon, M.D.; medical records from the 
Olympia Fields Osteopathic Medical Center and the Chicago 
Osteopathic Hospitals & Medical Centers covering the time 
period December 1988 to June 1996; various VA clinical and 
examination records for the period December 1996 to July 
1998; and the veteran's written statements and hearing 
testimony.  The Board notes that at the September 1997 
hearing, the veteran reported pertinent private medical 
treatment in the 1950's and 1960's, but he testified that 
records for such treatment were not available. 

After reviewing the newly received items of evidence, the 
Board observes that many such items deal with other physical 
problems and do not relate to the issue of whether the 
veteran suffers from a pulmonary disability related to 
service.  However, to the extent that any of this evidence 
does relate to a pulmonary disability, there is no medical 
evidence (presumed to be true) to suggest that any current 
pulmonary disability is related to the veteran's service.  In 
fact, a May 1985 private radiology report was to the effect 
that "[n]o significant cardiopulmonary abnormalities are 
visible."  Moreover, his recent instances of treatment at 
the VA for cold symptoms did not refer to any chronic 
pulmonary disabilities.  While a June 1996 VA examination 
report contains detailed history regarding respiratory 
problems during service and continuing after service, 
including attacks of pleurisy, it is clear that this history 
was provided by the veteran.  A mere history recorded by a 
medical examiner, without an independent basis based on 
review of actual medical records does not constitute 
competent medical evidence and does not enjoy the presumption 
of truthfulness accorded by Justus v. Principi, 
3 Vet. App. 510, 513 (1992), in a determination as to whether 
the evidence is new and material.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

The veteran's written statements and hearing testimony 
nevertheless are to the effect that he has had a chronic 
pulmonary disability since separating from service.  The 
Board acknowledges the veteran's belief that he currently 
suffers from a pulmonary disability that originated in 
service.  The Board points out, however, that the veteran is 
a layperson, and is therefore not competent to offer an 
opinion as to whether he currently has a pulmonary disorder 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In sum, the Board finds that some of the additional evidence, 
medical or otherwise, is new in that it was not previously of 
record.  However, the additional evidence (again, assumed to 
be true) fails to suggest that the veteran currently has a 
pulmonary disability which is related to his military 
service.  Therefore, the additional evidence is not material 
because it is clearly not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim for entitlement to service connection for 
a pulmonary disability is thus not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
pulmonary disability, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

